Dismissed and Opinion Filed September 16, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00713-CV

 JOHN ROCHON, SR., DONNA ROCHON, LAUREN ROCHON-EIDSVIG
           AND HEIDI ROCHON HAFER, Appellants
                           V.
              JGB COLLATERAL, LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-19011

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                        Opinion by Justice Pedersen, III
      Before the Court is appellants’ motion for voluntary dismissal of the appeal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Bill Pedersen, III//
210713f.p05                               BILL PEDERSEN, III
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOHN ROCHON, SR., DONNA                     On Appeal from the 160th Judicial
ROCHON, LAUREN ROCHON-                      District Court, Dallas County, Texas
EIDSVIG AND HEIDI ROCHON                    Trial Court Cause No. DC-20-19011.
HAFER, Appellants                           Opinion delivered by Justice
                                            Pedersen, III, Justices Osborne and
No. 05-21-00713-CV         V.               Reichek participating.

JGB COLLATERAL, LLC, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee JGB Collateral, LLC recover its costs, if any, of
this appeal from appellants John Rochon, Sr., Donna Rochon, Lauren Rochon-
Eidsvig and Heidi Rochon Hafer.


Judgment entered this 16th day of September, 2021.




                                      –2–